Citation Nr: 0606597	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-13 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an effective date earlier than August 22, 
2002 for the grant of a 70 percent evaluation for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than August 22, 
2002 for the grant of a total compensation rating based upon 
individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 RO decision that granted service 
connection and assigned an initial 30 percent rating for 
PTSD, effective on November 27, 2000, the date of claim.  

The veteran immediately appealed the RO's initial grant of 
service connection for PTSD and contended that his service-
connected disability warranted a higher evaluation.  

Accordingly, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Thereafter, the RO assigned an increased rating of 70 percent 
for the service-connected PTSD, effective beginning on August 
22, 2002.  The RO also granted a TDIU rating, effective on 
August 22, 2002.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a hearing held in January 2006.  



FINDINGS OF FACT

1.  The veteran's original claim of service connection for a 
PTSD was received on November 2000.  

2.  Since November 2000, the service-connected PTSD is shown 
to have been productive of a disability picture that more 
nearly approximated that of occupational and social 
impairment with deficiencies in most areas and inability to 
establish and maintain effective relationships...  

3.  Since November 2000, the service-connected PTSD is shown 
to have been productive of a disability picture that more 
nearly approximated that of his being precluded from 
performing substantially gainful employment.  



CONCLUSIONS OF LAW

1.  An earlier effective date of November 27, 2000 for the 
assignment of a 70 percent rating for the service-connected 
PTSD is for application.  38 U.S.C.A. §§ 5107, 5110, 7104 
(West 2002); 38 C.F.R. §§ 3.157, 3.400, 4.130 including 
Diagnostic Code 9411 (2005).  

2.  An earlier effective date of November 27, 2000 for the 
grant of a total disability rating based upon individual 
unemployability due to service-connected disability is for 
application.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 4.16 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  

Furthermore, in compliance with 38 C.F.R. § 3.159(b), the 
notification should include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  

The Board notes that the RO sent letters dated in June 2001, 
October 2002 and May 2003 that informed the veteran of what 
information and evidence was necessary to substantiate an 
increased rating claim, and informed as to what evidence VA 
would obtain on his behalf and of what evidence he was 
responsible for submitting.  

The Board finds that the RO has satisfied the notification 
requirements of VCAA in his case.  By virtue of the February 
2004 Statement of the Case (SOC) and correspondence from the 
RO, the veteran has been given notice of the law and 
regulations pertinent to a claim for an earlier effective 
date.  

He was also advised as to the information and/or medical 
evidence necessary to substantiate a claim for an increased 
rating.  

In addition, in the February 2004 SOC, the RO set forth the 
provisions of 38 C.F.R. § 3.159 (2004), which explain the 
claimant's and VA's responsibilities under VCAA.  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder and that he has not 
identified any other pertinent evidence, not already of 
record, which would be needed for an equitable disposition of 
this appeal.  

Additionally, the veteran was accorded a personal hearing 
that was held in January 2006.  

To the extent that action taken hereinbelow is favorable to 
the veteran, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under VCAA. Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-98 (2000) (now codified as amended at 38 U.S.C.A. §§ 
5103 and 5103A (West 2002)).  


Legal Criteria

By way of history, in an October 2002 rating decision, the RO 
granted service connection for PTSD and assigned an initial 
30 percent rating, effective beginning on November 27, 2000, 
the date of claim.  

In a statement received in October 2002, the veteran 
essentially stated his disagreement with the October 2002 RO 
decision.  

The veteran submitted additional evidence in support of his 
claim and in a November 2002 rating decision, the RO 
increased the veteran's 30 percent rating for service-
connected PTSD disability from 30 percent to 70 percent, 
effective on August 22, 2002.  

The veteran essentially contends that the medical evidence of 
record prior to August 22, 2002 supports the assignment of a 
70 percent rating under the criteria of 38 C.F.R. §4.130, 
Diagnostic Code (DC) 9411 (2005).  

The veteran is seeking an effective date earlier than August 
22, 2002, for the assignment of a 70 percent rating for his 
service-connected PTSD.  He essentially contends that the 
medical evidence of record prior to that date supports the 
assignment of a 70 percent rating under the criteria of 38 
C.F.R. §4.130, DC 9411 (2005).  

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a); see also 38 
C.F.R. § 3.400(o)(1).  

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  

In such an instance, the law provides that the effective date 
of the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 1991); see also 38 C.F.R. § 
3.400(o)(2) (2002); Harper v. Brown, 10 Vet. App. 125 (1997).  

The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511 (1997).  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002).  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  

Under DC 9411, a 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, DC 
9411.  

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence, which the Court has 
noted to be of importance. Carpenter v. Brown, 8 Vet. App. 
240 (1995).  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Diagnostic and Statistical Manual of 
Mental Disorders (DSM IV) 32 (4th ed. 1994).  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


Analysis

The Board finds that an effective date of November 27, 2000, 
but not earlier, for the grant of service connection for PTSD 
and a TDIU is warranted in this case.  

The veteran also argues that his service-connected PTSD 
prevented him from working.  In his November 2002 TDIU claim, 
the veteran indicated that he last worked in 1995 and became 
too disabled to work due to PTSD in 1996.  

In the veteran's January 2006 personal hearing, the veteran 
testified that at the time he filed his PTSD claim in 
November 2000, he was homeless and unemployed or sporadically 
working in day labor jobs.  He stated that he started seeking 
psychiatric treatment from the Vet Center in 2000.  

The VA psychiatry notes dated in 2000 reflect that the 
veteran was formerly employed as a state trooper.  He 
resigned that job to run his own business that ultimately 
failed in 1990.  

In a May 2000 VA social work progress note, the examiner 
reported that the veteran "appear[ed] to have depression 
with anxious mood and some symptoms of PTSD."  

The veteran reported stressors related to his service in the 
Vietnam War.  The veteran was noted to be tense, anxious, 
irritable, and angry with reports of sleep disturbance, 
nightmares, and intrusive thoughts and a 20 pound weight 
gain.  

In VA psychiatry notes dated in June 2000, the veteran was 
assigned a GAF score of 45 and in an August 2000 note, the 
veteran was reported to be homeless.  In April 2001, the 
veteran was diagnosed with PTSD and was assigned a GAF score 
of 50.  

The Board notes that GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Diagnostic and Statistical Manual of 
Mental Disorders (DSM IV) 32 (4th ed. 1994).  

In a report dated in August 2002, the veteran's treating 
counselor indicated that the veteran's PTSD caused him 
serious impairment in social and occupational functioning.  
The counselor indicated that the veteran was unemployable due 
to his PTSD symptoms that were unresponsive to drug treatment 
and therapy.  

The Board notes that the veteran presented with essentially 
the same symptoms reported in VA medical records dated in 
2000.  

In the August 2002 Vet Center note, the veteran was reported 
as having anxious and depressed mood with affect ranging from 
blunt to enraged.  His social functioning was noted to be 
severely impaired.  The veteran reported having few friends 
and was alienated from his family.  The veteran was noted to 
be homeless.  The veteran's PTSD symptoms included those of 
occasional lapses in judgment during periods of rage, 
anxiety, anger outbursts, withdrawal behavior, survivor 
guilt, sleep impairment, nightmares, irritability, limited 
short-term memory and difficulty concentrating.  

Having reviewed the complete record, and for the reasons and 
bases set forth hereinbelow, the Board concludes that the 
evidence supports the assignment of an earlier effective date 
of November 27, 2000 for the assignment of a 70 percent 
rating for the service-connected PTSD.  

The medical evidence shows that the service-connected PTSD 
more nearly approximated criteria for the 70 percent rating 
and prevented him from performing substantially gainful 
employment since the date of claim of service-connected.  

Accordingly, an effective date of November 27, 2000 is 
warranted for the award of a TDIU rating.  The benefit-of-
the-doubt rule has been applied in making this decision.  38 
U.S.C.A. § 5107(b).  

Having granted the 70 percent rating to the back to the date 
of original date of claim of service connection, November 27, 
2000, the Board notes that there is no basis in applicable 
law for providing an earlier date.  

The only circumstance under which an earlier effective date 
prior to the date of receipt of claim is if the veteran had 
filed his claim within one year following active duty 
service, which is not the case here.  

The veteran was separated from service in 1970, and his 
original claim was received at the RO in November 2000.  



ORDER

An effective date of November 27, 2000 for the assignment of 
a 70 percent rating for the service-connected PTSD is 
assigned, subject to the regulations controlling the payment 
of VA monetary benefits.  

An effective date of November 27, 2000, for the award of a 
TDIU rating is granted, subject to the regulations 
controlling the payment of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


